 Case 1:20-cv-05268-NLH Document 23 Filed 07/07/20 Page 1 of 2 PageID: 323



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JARED HAYES,                          Civ. No. 20-5268 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   DAVID ORTIZ,

                  Respondent.


APPEARANCES:

Jared Hayes, 12889-050
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     WHEREAS, the Court dismissed Petitioner Jared Hayes’

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

for failure to exhaust on June 23, 2020, see ECF No. 18; and

     WHEREAS, Petitioner filed two post-judgment motions to
 Case 1:20-cv-05268-NLH Document 23 Filed 07/07/20 Page 2 of 2 PageID: 324



supplement the record, ECF Nos. 19 & 20, and a motion for

reconsideration due to newly discovered evidence, ECF No. 21,

     THEREFORE, IT IS on this      7th      day of July, 2020

     ORDERED that the United States shall file a response to the

motions by July 14, 2020; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular mail.




                                      s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    2
